Citation Nr: 0531805	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  03-10 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an initial rating, in excess of 10 
percent, for carpal tunnel syndrome (CTS) of the right wrist.  

2.  Entitlement to an initial rating, in excess of 10 
percent, for carpal tunnel syndrome (CTS) of the left wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from August 1995 to 
November 2001.  

This appeal arises from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted service connection for 
bilateral carpal tunnel syndrome and assigned a 10 percent 
rating for each extremity.  Prior to filing his notice of 
disagreement the veteran moved to the State of Alaska.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claims in December 2004.  The purpose of the remand was to 
afford the veteran a contemporaneous VA examination to 
determine the current severity of his bilateral carpal tunnel 
syndrome.  A VA examination was conducted in June 2005.  
Stegall v. West, 11  Vet. App. 268 (1998).  The veteran's 
claims have been returned to the Board of further appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran's right carpal tunnel syndrome produces only 
mild impairment of the median nerve, characterized as 
neuralgia.  

2.  The veteran's left carpal tunnel syndrome produces only 
mild impairment of the median nerve, characterized as 
neuralgia.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating, in excess of 10 
percent, for right carpal tunnel syndrome, have not been met.  
38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715 (2005).  

2.  The criteria for an initial rating, in excess of 10 
percent, for left carpal tunnel syndrome, have not been met.  
38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his notice of disagreement with the 
November 2001 rating decision, which assigned 10 percent 
ratings for bilateral CTS, in March 2002.  The RO responded 
in June 2002 and sent the veteran a letter explaining what 
evidence was necessary to support his claim, what actions the 
veteran should take, how VA could assist him, what VA 's 
duties were, and what actions VA had undertaken to help him 
with his claim.  A statement of the case was issued to the 
veteran in February 2003.  It included the regulations 
adopted to effectuate VCAA and the rating criteria.  It 
explained why a higher rating had not been assigned.  The 
Board remanded the claims in December 2004.  A VA examination 
was ordered in compliance with the remand and was conducted 
in June 2005.  A May 2005 letter from VA kept the veteran 
apprised of the status of his claim.  In July 2005, the 
claims were readjudicated and a supplemental statement of the 
case was issued to the veteran.  In January 2005, VA sent a 
letter to the veteran requesting that he submit or inform VA 
of any additional evidence.  The veteran did not respond.  

The veteran has not identified any post-service records of 
treatment for bilateral CTS.  The veteran has been examined 
by VA in August 2001, August 2002 and June 2005.  The veteran 
has been furnished all the intended benefits of VCAA.  See 
generally Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2005).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Complete paralysis of the median nerve with the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger, cannot make a fist, index and middle fingers 
remain extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb, at right 
angles to palm; flexion of wrist weakened; pain with trophic 
disturbances is rated as 70 percent disabling for the major 
hand and 60 percent disabling for the minor hand.  Severe 
incomplete paralysis is rated as 50 percent disabling for the 
major hand and 40 percent disabling for the minor hand.  
Moderate incomplete paralysis of the major hand is rated as 
30 percent disabling and for the minor hand is rated as 20 
percent disabling.  Mild incomplete paralysis of the major 
and minor hands is rated as 10 percent disabling.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8515, 8615, 8715 (2005).  

The Schedule for Rating Disabilities under the heading 
Diseases of the Peripheral Nerves states that the term 
"incomplete paralysis" with this and other peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most moderate degree.  The ratings for peripheral 
nerves are for unilateral involvement; when bilateral, 
combine with application of the bilateral factor.  

Neuralgia, cranial or peripheral, characterized usually by 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (2005).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  

Factual Background and Analysis.  This appeal arises from a 
November 2001 rating decision which granted service 
connection for bilateral CTS and assigned a 10 percent rating 
for each extremity.  As there are no post-service records of 
treatment for CTS the medical evidence during the rating 
period is limited to three VA examination reports.  

In a December 2002 letter, the veteran outlined his 
contentions.  He asserted that his CTS was never going to 
improve only worsen.  He worried that use of acetaminophen or 
aspirin as an anti-inflammatory would result in his 
developing an ulcer or worse.  In November of 2002, while his 
spouse was away he discovered his left hand was worse than 
his right.  It was the weaker of his two hands and he 
believed should be assigned a 30 percent rating.  He did not 
understand why the right hand was rated higher, because he 
used both of his hands equally.  He disputed the finding that 
he had normal grip strength, and asserted the he had pain 
with his grip.  

VA examination in August 2001 included diagnosis of bilateral 
CTS without any specific findings as to the severity of the 
disorder.  It was noted that the veteran was right hand 
dominant.  The veteran reported having daily symptoms with 
repetitive use of his hands.  He had been treated with a 
brace in the past and physical therapy.  It did not seem to 
help.  He had no current treatment.  

An August 2002 VA examination report noted the veteran said 
he had increased symptoms in his hands in the last year or 
so.  He had increased symptoms, sometimes at night.  He would 
feel a very sharp pain especially in his right wrist and 
sometimes in his left wrist.  Sometimes pain could be a 9 on 
a scale of 10.  He felt like there was a vice squeezing his 
wrist.  Sometimes the pain was also in his arms, going up his 
forearm to his upper arm and right trapezoid muscle.  The 
veteran was working in a daycare center.  His job was 
affected by the pain with use of his hands.  Examination of 
the hands revealed no thenar or hypothenar atrophy.  His grip 
was strong bilaterally.  There was pain with percussion on 
the flexor side of the wrist.  There was pain and a tingling 
which followed in the ulnar nerve distribution in his right 
and left hands.  Flexion test for 60 seconds did not cause 
radiating pain.  There was localized pain in the wrist.  X-
rays were negative for any abnormality.  The VA examiner 
stated that the physical findings were suggestive of slight 
ulnar nerve irritation, perhaps CTS.  

A June 2005 VA examination revealed the veteran reported that 
anything he did with his wrists caused pain.  The veteran was 
employed with the United States Postal Service as a city 
carrier.  He described one episode of swelling of the right 
wrist after wearing the brace.  He was no longer wearing the 
brace.  On one occasion he stated his right thumb froze while 
cooking and he had to pry it off.  He reported numbness and 
tingling during exercise and while driving after his hands 
had been on the steering wheel for a long period.  He was 
currently taking NSAIDS, which included Naprosen 250 
milligrams for pain.  He had not had any side effects from 
his treatment.  

Examination revealed no deformity, giving way or instability.  
There was stiffness of both wrists, but no weakness.  There 
had been only one episode of effusion.  The motion of the 
joints was not effected by flare-ups.  Bilateral carpal 
tunnel syndrome was diagnosed.  The VA examiner found no 
significant effects on the veteran's occupation.  It caused 
mild problems with chores, recreation, and traveling.  There 
was moderate effect on exercising.  There was no impairment 
of his ability to shop, participate in sports, feed, bathe, 
dress or groom himself.  

Sensory evaluation noted there was numbness, paresthesias and 
pain of both wrists.  There were no dysesthesias or 
impairment of coordination.  There were no motor function 
abnormalities.  Sensory function testing revealed normal 
vibration, pain, light touch and position sense in both upper 
extremities.  There was no muscle atrophy.  Electromyography 
for nerve conduction testing revealed the left and right 
median nerves studies were normal. 

The examiner concluded there was no evidence of paralysis or 
neuritis, only neuralgia.  The conclusion was there were only 
mild functional effects during flare-ups.  

A higher initial rating than 10 percent for either wrist 
requires evidence of moderate incomplete paralysis of the 
median nerve.  After reviewing the evidence, the Board found 
no findings described as demonstrating moderate impairment.  
The June 2005 VA examination which was exceedingly thorough 
and complete found no impairment which the VA examiner 
described as moderate.  The effects were limited to sensory 
functioning and were described as being neuralgia, rather 
than paralysis, or neuritis.  

The Board carefully reviewed the veteran's contentions but 
noted his assertions were based not so much on any current 
impairment, but the veteran's expectations that his bilateral 
CTS will worsen in the future.  Ratings are based on the 
present or current level of disability, not any prospective 
level of impairment.  

The preponderance of the evidence is against the claims for 
higher initial ratings for bilateral CTS.  As there are no 
post-service medical treatment records demonstrating 
variations in the level of impairment during the rating 
period, there is no basis for assigning staged ratings.  


ORDER

A higher initial rating, in excess of 10 percent, for right 
CTS is denied.  

A higher initial rating, in excess of 10 percent, for left 
CTS is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


